J$ 44. (Rev, 06/17) Case 1:19-cv-O08Q rp CVsy nae ts kiet 05/10/19 Page 1 of 9

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS DEFENDANTS
PROGRESSIVE SPECIALTY INSURANCE COMPANY LEONARDO LOPEZ, et al.
(b) County of Residence of First Listed Plaintiff Cuyahoga, OH County of Residence of First Listed Defendant Dauphin, PA
(EXCEPT IN U.S, PLAINTIFF CASES) (IN U.S, PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,

(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (If Known)

Randy T. Burch, Esquire - Forry Ullman, One Bethlehem Plaza, Suite
400, Bethlehem, PA 18018, 610-332-3400

 

 

 

 

II. BASIS OF JURISDICTION (Place an “X”’ in One Box Only) II. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
© 1 US. Government 13 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State o1 XK 1 Incorporated or Principal Place o4 ma
of Business In This State
O 2 US, Government wo 4 Diversity Citizen of Another State 112 & 2 Incorporated and Principal Place X55 45
Defendant (Indicate Citizenship of Parties in Item II) of Business In Another State
Citizen or Subject of a O3 © 3. Foreign Nation a6 oO6
Foreign Country
IV. NATURE Click here for: Nature of Suit Code Descriptions.

   

OF SUIT (Place an "X” in One Box Only)

      

    

   

   

     

 
  

 
  

UNI NUR AT TNRRUPICS ORS TATU
& 110 Insurance PERSONAL INJURY PERSONAL INJURY |] 625 Drug Related Seizure O) 422 Appeal 28 USC 158 1 375 False Claims Act
1 120 Marine 0 310 Airplane 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal CF 376 Qui Tam 31 USC
130 Miller Act 0 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
[1 140 Negotiable Instrument Liability O 367 Health Care/ O 400 State Reapportionment
1 150 Recovery of Overpayment |O 320 Assault, Libel & Pharmaceutical L PEREY RIGH CI 410 Antitrust
& Enforcement of Judgment Slander Personal Injury C1 820 Copyright (1 430 Banks and Banking
(1 151 Medicare Act C1 330 Federal Employers’ Product Liability © 830 Patent 7 450 Commerce
1 152 Recovery of Defaulted Liability CF 368 Asbestos Personal © 835 Patent - Abbreviated [1 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Marine Product Liability 1 840 Trademark Corrupt Organizations
C1 153 Recovery of Overpayment Liability PERSONAL PROPERTY wh SOCIAI-SECURLE C1 480 Consumer Credit
of Veteran’s Benefits 1 350 Motor Vehicle 0 370 Other Fraud 861 HIA (1395ff) 1 490 Cable/Sat TV
160 Stockholders’ Suits 0 355 Motor Vehicle C) 371 Truth in Lending Act 7 862 Black Lung (923) C1 850 Securities/Commodities/
C1 190 Other Contract Product Liability O 380 Other Personal O 720 Labor/Management 0 863 DIWC/DIWW (405(g)) Exchange
C1 195 Contract Product Liability | 360 Other Personal Property Damage Relations ( 864 SSID Title XVI C) 890 Other Statutory Actions
(1 196 Franchise Injury ( 385 Property Damage 1 740 Railway Labor Act 1 865 RSI (405(g)) ©) 891 Agricultural Acts
0 362 Personal Injury - Product Liability 751 Family and Medical 893 Environmental Matters
Medical Malpractice Leave Act © 895 Freedom of Information

   
           

   

  

PEROPREICLY: AV. cs PRISONER-PEIELIONS [C1 790 Other Labor Litigation I x Act
1 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus: (1 791 Employee Retirement C1 870 Taxes (U.S. Plaintiff 1 896 Arbitration
C1 220 Foreclosure O 441 Voting O 463 Alien Detainee Income Security Act or Defendant) (1 899 Administrative Procedure
C1 230 Rent Lease & Ejectment O 442 Employment () 510 Motions to Vacate 871 IRS-Third Party Act/Review or Appeal of
0) 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 Agency Decision
© 245 Tort Product Liability Accommodations OG 530 General 950 Constitutionality of
290 All Other Real Property O 445 Amer. w/Disabilities -|( 535 Death Penalty bE VIMIIGRA State Statutes
Employment Other: 0 462 Naturalization Application
Cl 446 Amer, w/Disabilities -] 540 Mandamus & Other | 465 Other Immigration
Other OG 550 Civil Rights Actions

0 448 Education 0 555 Prison Condition
CO 560 Civil Detainee -

Conditions of

 

 

 

 

 

Confinement
V. ORIGIN (Place an “X” in One Box Only)
pM1 Original 2 Removed from O 3. Remanded from 4 Reinstatedor O 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -

(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):
28 U.S.C. 1332 and 28 U.S.C. 1391 (b)
Brief description of cause:
Declaratory Judgment

VI. CAUSE OF ACTION

 

 

 

 

 

 

VII. REQUESTED IN O CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: {Yes No
VII. RELATED CASE(S) —
If ANY (ee instructions): Ge John E. Jones, III DOCKET NUMBER 19-cv-00743-JEJ
DATE SIGNATURE OF ATTORNEY OF RECORD mn ,
05/10/2019 Peanoh, 7, bunt
FOR OFFICE USE ONLY U

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
JS 44 Reverse (Rev. 06/17) Case 1:19-cv-00801-JEJ Document 1 Filed 05/10/19 Page 2 of 9

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

L(a)

(b)

(©

II.

Il.

IV.

Vi

VIL

VI.

Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations, If the plaintiff or defendant is an official within a government agency, identify first the agency and
then the official, giving both name and title,

County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing, (NOTE: In land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section "(see attachment)".

Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below,

United States plaintiff, (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.

Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box | or 2 should be marked.

Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
cases.)

Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable. Click here for: Nature of Suit Code Descriptions.

Origin. Place an "X" in one of the seven boxes,

Original Proceedings. (1) Cases which originate in the United States district courts.

Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441,
When the petition for removal is granted, check this box.

Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action, Use the date of remand as the filing
date.

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date,
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a), Do not use this for within district transfers or
multidistrict litigation transfers.

Multidistrict Litigation —- Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
Section 1407.

Multidistrict Litigation - Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket,
PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
changes in statue.

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S, Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases,

Date and Attorney Signature. Date and sign the civil cover sheet.

 
Case 1:19-cv-00801-JEJ Document1 Filed 05/10/19 Page 3 of 9

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PROGRESSIVE SPECIALTY
INSURANCE COMPANY,
Plaintiff,

vs. ; CIVIL ACTION NO.
ASSIGNED TO JUDGE:

LEONARDO LOPEZ, RITA RAMIREZ,
MARCO ESTRADA, TWO BROTHERS
PIZZERIA ITALIAN MARKET, GIURO,
INC., d/b/a TWO BROTHERS PIZZERIA
AND TWO BROTHERS PIZZERIA
ITALIAN MARKET, JOSEPH
ROMANO, and MMG INSURANCE
COMPANY ;
Defendants: JURY TRIAL DEMANDED

ACTION FOR DECLARATORY JUDGMENT

AND NOW, comes the Plaintiff Progressive Specialty Insurance Company, by
and through its attorneys, Forry Ullman, and files the following Action for Declaratory
Judgment and in support thereof alleges the following:

PARTIES

1, Plaintiff Progressive Specialty Insurance Company is a licensed insurance
carrier in the Commonwealth of Pennsylvania that is a citizen of Ohio organized and
existing under the laws of Ohio, with its principal place of business located at 6300
Wilson Mills Road, Mayfield Village, Ohio 44143.

2. Defendant Leonardo Lopez is a citizen of the Commonwealth of
Pennsylvania residing at 6234 Jerome Drive, Harrisburg, Pennsylvania, 17112.

3. Defendant Rita Ramirez is a citizen of the Commonwealth of

Pennsylvania residing at 531 Eshelman Street, Highspire, Pennsylvania, 17034.
Case 1:19-cv-00801-JEJ Document1 Filed 05/10/19 Page 4 of 9

4, Defendant Marco Estrada is a citizen of the Commonwealth of
Pennsylvania residing at 531 Eshelman Street, Highspire, Pennsylvania, 17034.

5. Defendant Two Brothers Pizzeria Italian Market and Giuro, Inc., d/b/a
Two Brothers Pizzeria and Two Brothers Pizzeria Italian Market (hereinafter referred to
as “Defendant Two Brothers Pizzeria”) is a citizen of the Commonwealth of
Pennsylvania, existing and organized under the laws of the Commonwealth of
Pennsylvania, with a principal place of business located at 4640 High Pointe Boulevard,
Suite 64, Harrisburg, Pennsylvania 17111.

6. Defendant Joseph Romano is a citizen of Alaska residing at 2905 Captain
Cook Estates Circle, Anchorage, Alaska 99517.

7, Defendant MMG Insurance Company is a licensed property casualty
insurance company in the Commonwealth of Pennsylvania that is a citizen of Maine with
its principal place of business located at 44 Maysville Street, Presque Isle, Maine 04769-
0729, and Defendant MMG is named as an interested party herein because at all times
material hereto it issued a commercial automobile policy and a commercial liability
policy to Defendant Giuro, Inc., d/b/a Two Brothers Pizzeria and Two Brothers Pizzeria
Italian Market, and Defendant MMG Insurance has already filed its own Action for
Declaratory Judgement maintaining there is no coverage afforded under its policies for
the incident of February 2, 2018. (See paragraphs 17 and 18 herein below).

JURISDICTION

8. This Court has jurisdiction of this Action for Declaratory Judgment under

28 U.S.C. Section 1332, as this matter is between citizens of different states and the

matter in controversy exceeds the sum value of $75,000, exclusive of interests and costs.
Case 1:19-cv-00801-JEJ Document1 Filed 05/10/19 Page 5 of 9

VENUE

9. Venue is appropriate in the Federal District Court of the Middle District of
Pennsylvania pursuant to 28 U.S.C. Section 1391(b).

ACTION FOR DECLARATORY JUDGMENT

10. At all times relevant hereto, Defendant Leonardo Lopez was a driver of a
certain 1997 Ford Contour that was insured under an automobile insurance policy issued
by Plaintiff Progressive Specialty Insurance Company under Policy Number 10753596
issued to policyholder Defendant Marco Estrada. (A true and correct copy of the
automobile insurance policy, including the Declarations Page, is collectively attached
hereto as Exhibit 1).

11. Under the aforesaid policy, the liability limits under the policy are
$250,000 each person/$500,000 each accident.

12. At all times material hereto, Defendant Rita Ramirez was the owner of the
aforesaid 1997 Ford Contour and she is married to Defendant Marco Estrada who is a
manager and/or employee of Defendant Two Brothers Pizzeria.

13. Atall times material hereto, Defendant Leonardo Lopez was an employee
of Defendant Two Brothers Pizzeria and/or was otherwise working for Defendant Two
Brothers Pizzeria where he was being paid in cash and also permitted to keep tips from
customers as compensation for his work.

14. On or about February 2, 2018, Defendant Leonardo Lopez was working at
Defendant Two Brothers Pizzeria when Defendant Marco Estrada asked and/or instructed

Defendant Lopez to deliver food from Defendant Two Brothers Pizzeria to Red Rood Inn

 
Case 1:19-cv-00801-JEJ Document1 Filed 05/10/19 Page 6 of 9

and to Defendant Rita Ramirez’s home.

15. At all times material hereto, Defendant Marco Estrada and/or Defendant
Rita Ramirez gave permission to Defendant Leonardo to use the aforesaid 1997 Ford
Contour to deliver the food.

16. At all times material hereto, Defendant Leonardo Lopez used the 1997
Ford Contour to deliver food from Defendant Two Brothers Pizzeria to the Red Roof Inn
located at or near 950 Eisenhower Blvd, Harrisburg, PA 17111 and was intending on then
driving the 1997 Ford Contour to Defendant Rita Ramirez’s home to deliver food from
Two Brothers Pizzeria when he left the Red Rood Inn and was traveling in southbound
lane of Eisenhower Boulevard at or near Gilligan’s Bar and Grill at 987 Eisenhower
Blvd, Harrisburg, PA 17111.

17. Then, on February 2, 2018 at around 9:07PM, while Defendant was
driving on Eisenhower Boulevard by or near Gilligan’s Bar and Grill on his way to
deliver food from Defendant Two Brothers Pizzeria to Defendant Rita Ramirez’s home,
the Defendant Joseph Romano walked out into traffic on Eisenhower Boulevard into the
path of the 1997 Ford Contour operated by Defendant Lopez and/or Defendant Joseph
Romano was struck by the vehicle operated by Defendant Lopez.

18. At all times material hereto, Defendant Joseph Romano has commenced
an action against Leonardo Lopez, Rita Ramirez, and Two Brothers Pizzeria Italian
Market and Giuro, Inc., d/b/a Two Brothers Pizzeria and Two Brothers Pizzeria Italian
Market in the Court of Common Pleas of Dauphin County, Pennsylvania seeking money
damages for alleged personal injuries arising out of the February 2, 2018 accident. (A

copy of the underlying complaint is attached hereto as Exhibit 2).
Case 1:19-cv-00801-JEJ Document1 Filed 05/10/19 Page 7 of 9

19, In the underlying complaint, it is alleged that Defendant Leonardo Lopez
was in the course and scope of this employment as a cashier/pizza delivery driver for
Defendant Two Brothers Pizzeria when the accident with Defendant Romano occurred.

20. At all times material hereto, Defendant Leonardo Lopez was using the
aforesaid 1997 Ford Contour to carry property for compensation or a fee.

21. At all times material hereto, Defendant Leonardo Lopez was using the
aforesaid 1997 Ford Contour for the delivery of food from Defendant Two Brothers
Pizzeria.

22.  Atall times relevant hereto, the pertinent part of the aforesaid automobile
policy issued to Defendant Marco Estrada covering the 1997 Ford Contour by Plaintiff
Progressive Specialty Insurance Company plainly and unambiguously states on page 4 as
follows:

EXCLUSIONS — READ THE FOLLOWING EXCLUSIONS

CAREFULLY. IF AN EXCLUSION APPLIES, COVERAGE WILL

NOT BE AFFORDEDUNDER THIS PART I.

Coverage under this Part I, including our duty to defend, will not apply to

any insured person for:

1. bodily injury or property damage arising out of the ownership,

maintenance or use of any vehicle or trailer while being used:

a. to carry persons or property for compensation or a fee;

b. for retail or wholesale delivery, including, but not limited
to, the pickup, transport or delivery of magazines,
newspapers, mail or food; or

c. for ride sharing activity.

This exclusion does not apply to shared-expense car pools.

23. In view of the plain and unambiguous language of Plaintiffs aforesaid
automobile policy exclusion, there is no liability coverage for Defendant Leonardo Lopez

and Defendant Rita Ramirez because Defendant Leonardo Lopez was using the 1997

Ford Contour to carry property “for compensation” and/or for the delivery of food.

 
Case 1:19-cv-00801-JEJ Document1 Filed 05/10/19 Page 8 of 9

24. Based upon the foregoing, Plaintiff Progressive Specialty Insurance
Company has no duty to defend or indemnify Defendant Leonardo Lopez, Defendant
Marco Estrada, and/or Defendant Rita Ramirez

25. Plaintiff Progressive Specialty Insurance Company has notified its named
insured, Defendant Marco Estrada, under the aforesaid policy, that there is a coverage
issue arising out of the fact that Defendant Leonardo Lopez was using the 1997 Ford
Contour for the delivery of food.

26. Plaintiff Progressive Specialty Insurance Company believes, and,
therefore, avers that all persons and entities that have any interest in the controversy
presented by this declaratory judgment action, or that may be affected by the
determination of This Honorable Court, have been named as parties to the action.

27. The aforesaid allegations create an actual case and controversy over which
this Court has jurisdiction.

28. A Declaratory Judgment or Decree by This Honorable Court would
terminate the uncertainty and/or controversy giving rise to this action.

29. A determination of this action for declaratory relief by This Honorable
Court would settle the controversy between the parties and afford relief from uncertainty
and insecurity with respect to the rights, status, and other legal relations of the parties
involved herein.

30. Plaintiff Progressive Specialty Insurance Company seeks a declaration that
it owes no duty to defend or indemnify Defendant Leonardo Lopez, Defendant Rita
Ramirez, and/or Defendant Marco Estrada for the claims and/or causes of action of

Defendant Joseph Romano and/or any cross claims that may arise from the underlying

 
Case 1:19-cv-00801-JEJ Document1 Filed 05/10/19 Page 9 of 9

lawsuit.
WHEREFORE, Plaintiff Progressive Specialty Insurance Company respectfully
requests that This Honorable Court enter Judgment, granting the following relief:
A. A Decree determining the controversy as alleged herein;
B, A Decree declaring that Plaintiff Progressive Specialty Insurance
Company has no duty to defend or indemnify Defendant Leonardo
Lopez, Defendant Rita Ramirez, and/or Defendant Marco Estrada
for any claims or causes of actions of Defendant Joseph Romano
and/or any cross claims that may arise from the underlying
lawsuit.; and
C. A stay of the proceedings in the actions, if any, filed by Defendant
Joseph Romano until disposition of the issues raised herein; and

D. Such other relief as the Court may deem appropriate

Respectfully Submitted:

FORRY, ws
By: Hor 7

Randy J”. Burch, Esquire
Attorney for Plaintiff, Progressive
Specialty Insurance Company

 

Date: May 10, 2019
